Pottle, J.
The action was upon a promissory note, alleged to have been given for an insurance premium. The evidence for the plaintiff consisted of the note and the policy of insurance. The defendant pleaded and testified that he could neither read nor write; that he signed the note with his mark, in ignorance of the fact that it' was a note, and *181upon the assurance of the plaintiff that it was an application for insurance, which he wanted the defendant to sign, “to see if it would pass,” although the defendant stated at the time that he did not want any insurance at all; that after the suit was brought, the defendant learned for the first time that a policy of insurance had been issued and sent to him. Held, that, this testimony being undisputed, a verdict for the defendant was demanded, and his certiorari should have been sustained. Judgment reversed.
Decided May 22, 1912.
Certiorari; from Tattnall superior court — Judge Sheppard. December 20, 1911.
H. H. Elders, for plaintiff in error. H. C. Beasley, contra.